DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 Response to Arguments
Regarding claim 1, attorney argues the protruding portion un Saeki (‘522) does not axially protrude toward the power source-side member. Accordingly, none of the cited references disclose "the protruding portion axially protruding from the support portion toward the power source-side member to contact the urging member" as recited in amended Claim 1.
Examiner argues that the combination of Saeki (‘411) in view of Saeki (‘522) teaches "the protruding portion axially protruding from the support portion toward the power source-side member to contact the urging member" as recited in amended Claim 1. Primary reference Saeki (‘411) discloses the urging member to be disposed in an axial direction towards the power-side member (11, 13) in relation to the support portion (Fig. 1). Teaching reference Saeki (‘522) teaches a protruding portion (10d) axially protruding from the support portion (Fig. 8) to contact the urging member (12). The support portion of primary reference Saeki (‘411) is modified with only the protruding portion of teaching reference Saeki (‘522) to extend towards the urging member of primary reference Saeki (‘411). Since the urging member of primary reference Saeki (‘411) is axially disposed towards the power-side member, the protruding portion would extend in an axial direction toward the power-side member to be able to contact the urging member (19 of ‘411).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2010/0051411) in view of Saeki (US 2012/0264522).
Regarding claim 1, Saeki (US 2010/0051411) discloses a torque limiter device (Fig. 1) for limiting a torque transmitted (Abstract) between a power source-side member (11, 13) and an output-side member (25), the torque limiter device comprising:
a cover (16) including a coupling portion, a tubular portion and a support portion, the coupling portion coupled to the power source-side member (11, 13), the tubular portion axially extending from the coupling portion, the support portion extending from the tubular portion to an inner peripheral side (See Figure below);
a friction disc (20, 21) accommodated in an inner peripheral space of the tubular portion of the cover (Fig. 1), the friction disc configured to be pressed toward the power source-side member (Paragraph 0047; The cone spring 19 presses the pressure plate 18 towards the friction disc 21 which means the friction disc is pressed towards the output side member as a result of the cone spring); and
an urging member (19) supported by the support portion of the cover (Fig. 1), the urging member configured to urge the friction disc toward the power source-side member (see explanation above, Paragraph 0047). Saeki (US 2010/0051411) does not expressly disclose the support portion including a protruding portion axially protruding from the support portion toward the power-side member to contact the urging member.

    PNG
    media_image1.png
    266
    479
    media_image1.png
    Greyscale

Saeki (US 2012/0264522) teaches a support portion (10, Fig. 8) including a protruding portion (10d) axially protruding from the support portion (Fig. 8) toward the power-side member (when ‘411 is modified with the protruding portion of ‘522, the protruding portion must extend toward the power-side member in order to contact the urging member of ‘411 because the urging member is in the same direction as the power-side member in relation to the support portion) to contact the urging member (12) in order to support the urging member (Paragraph 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Saeki (US 2010/0051411) with the protruding portion of Saeki (US 2012/0264522) in order to support the urging member.
Regarding claim 2, Saeki (US 2010/0051411) discloses the cover (16) being metal, but does not explicitly define stamping. However, the patentability of a product does not depend on its method of production. The cover of Saeki is the same result as the claimed cover, so the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 3, Saeki (US 2010/0051411) discloses a pressure plate (18) having an annular shape (Fig. 1), the pressure plate disposed axially (Fig. 1) between the friction disc (21) and the urging member (19).
Regarding claim 4, Saeki (US 2010/0051411) discloses the urging member (19) is a cone spring (Paragraph 0042), the cone spring disposed between the pressure plate (18) and the support portion of the cover (16) while compressed therebetween (Fig. 1).
Regarding claim 5, Saeki (US 2012/0264522) teaches the protruding portion (10d) has an annular shape (Fig. 8) and the cone spring (12) is supported at an outer peripheral end thereof by the protruding portion (10d, Fig. 8; Paragraph 0062).
Regarding claim 7, the combination of Saeki (US 2010/0051411) and Saeki (US 2012/0264522) teaches the support portion has a radially intermediate part located between a radially outer end and a radially inner end of the support portion (see Figure above), and
the protruding portion (10d of US 2012/0264522) axially protrudes from the radially intermediate portion of the support portion (the protruding portion is located in between a radially outer and inner end which defines an intermediate portion).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2010/0051411) and Saeki (US 2012/0264522) in view of Asari (JP 2012 112420 A).
Regarding claim 6, the combination of Saeki (‘411) and Saeki (‘522) discloses a damper plate (15; ‘411) having an annular shape (Paragraph 0045; ‘411), the damper plate disposed between the friction disc (20, 21; ‘411) and the power source-side member (11, 13; ‘411), the damper plate (15; ‘411) contacting the friction disc (20; ‘411). The combination of Saeki (‘411) and Saeki (‘522) does not expressly disclose the damper plate being a flat plate.
Asari teaches the damper plate (10) is a flat plate (Fig. 1) in order to improve the stability of the limit torque (Paragraph 0037).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the damper plate of Saeki (‘411) and Saeki (‘522) with the flat damper plate, as taught by Asari, in order to improve the stability of the limit torque (Paragraph 0037).
Regarding claim 9, the combination of Saeki (‘411) and Saeki (‘522) discloses the torque limiter device, wherein the damper plate (15; ‘411) contacts the power source-side member (13, Fig. 1; ‘411).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2010/0051411) and Saeki (US 2012/0264522) in view of Saeki (US 2010/0062864).
Regarding claim 8, the combination of Saeki (‘411) and Saeki (‘522) discloses the torque limiter device, wherein the tubular portion (see figure in claim 1 rejection) separates from the power source-side member (11, 13, Fig. 1; ‘411). The combination of Saeki (‘411) and Saeki (‘522) does not expressly disclose the tubular portion slants toward a radially inner side.
Saeki (‘864) teaches the tubular portion (see figure below) slants toward a radially inner side (Fig. 1) in order to support the pressure plate (Paragraph 0034).

    PNG
    media_image2.png
    241
    313
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular portion of Saeki (‘411) and Saeki (‘522) with the slanted tubular portion, as taught by Saeki (‘864), in order to support the pressure plate (Paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678